DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3, 8, 10-11, 15-17, 20, 22-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen).

	RE Claim 1, Takeda discloses a method for wireless communication at a user equipment (UE) (See Takeda Background; Summary), comprising: 
	Receiving downlink control information (DCI) during a transmission time interval (TTI), the DCI (See Takeda Background; Summary; [0062] – receiving scheduling information for PUSCH in TTIs (i.e. downlink control information)) comprising uplink index value identifying resources (See Takeda Background; Summary; [0062], [0136], [0224] – receiving scheduling information (i.e. resources [0136]) for PUSCH (uplink) which can be in the form of an index value [0224]) for transmitting a physical uplink shared channel (PUSCH) in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	determining a timing between receiving 6the DCI (See Takeda [0063] - transmits/receives the shortened TTI after the elapse of a predetermined period of time (e.g., the integral multiple of the TTI length or the integer of the subframe length) and transmitting the PUSCH on the UpPTS in accordance with the uplink index value (See Takeda Background; Summary; [0062], [0224] – determining to receive scheduling information (which can be an index value [0224]) for PUSCH in TTIs (i.e. downlink control information)), wherein the timing is based at least in part on a 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs); and
	10transmitting the PUSCH in the UpPTS based at least in part on the timing and the uplink index value (See Takeda Background; Summary; [0063], [0147]-[0151], [0224] – transmitting PUSCH in UpPTS with UCI based on scheduling information (which can be an index value [0224]) received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe in which the DCI is received, as taught in Chen. One is motivated as such in order to provide more resource usage flexibility and efficiency (See Chen Background).

	RE Claim 2, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above, wherein the capability of the UE comprises a 2latency reduction capability of the See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration).	

	RE Claim 3, Takeda, modified by Chen, discloses a method, as set forth in claim 2 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 8, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above, jointly managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Takeda [0062], [0149] – managing HARQ for PUSCHs).

	RE Claim 10, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above, further comprising:
	receiving an acknowledgement of the PUSCH in the UpPTS in a same set of physical HARQ indicator channel (PHICH) resources used to acknowledge PUSCH transmissions in one or more uplink subframes (See Takeda [0170] – downlink ACK using PHICH resources).

	RE Claim 11, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above, further comprising:
See Takeda Background; Summary; [0062] – downlink control information); and3 
	identifying an uplink grant for the PUSCH in the UpPTS, received in the DCI (See Takeda Background; Summary; [0062] – determining uplink scheduling for PUSCH based on DCI),4 based at least in part on: 
	a state of an information field included in the DCI (See Takeda [0062] – using DCI for uplink scheduling (i.e. “state of” DCI includes scheduling information for uplink transmission)), a masking of a5 control channel including the DCI with a predetermined cyclic redundancy check (CRC)6 mask, an association of the uplink grant with a predetermined decoding candidate, a size of7 the DCI, the second subframe in which the DCI is received (See Chen [0031]), a DCI format, or a 8combination thereof.

	RE Claim 15, Takeda discloses a method for wireless communication (See Takeda Background; Summary), comprising: 
	determining whether to schedule a transmission of a physical uplink shared 3channel (PUSCH) to be transmitted in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	transmitting, to a user equipment, downlink control information (DCI) (See Takeda Background; Summary; [0062] – determining to transmit resource scheduling information for PUSCH in TTIs (i.e. downlink control information)) that includes an uplink index value (See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) indicating a set of See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) and a timing of a transmission time interval (TTI) for the PUSCH transmission in the 6UpPTS of the first subframe (See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the timing of the TTI being based at least in part on a 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs);
	transmitting, during the TTI, the scheduling information for the PUSCH in the UpPTS (See Takeda Background; Summary; [0062] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
	10 receiving the PUSCH in the UpPTS based at least in part on the scheduling 11information (See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on scheduling information received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
See Chen Background).

	RE Claim 16, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above, wherein the capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration).	

	RE Claim 17, Takeda, modified by Chen, discloses a method, as set forth in claim 16 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 20, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above, further comprising jointly managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Takeda [0062], [0149] – managing HARQ for PUSCHs).

	RE Claim 22, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above, further comprising:
	transmitting an acknowledgement of the PUSCH in the UpPTS in a same set of physical HARQ indicator channel (PHICH) resources used to acknowledge PUSCH transmissions in one or more uplink subframes (See Takeda [0170] – downlink ACK using PHICH resources).

	RE Claim 23, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above, further comprising:
	transmitting2transmittingt downlink control information (DCI) (See Takeda Background; Summary; [0062] – downlink control information); and3 
	indicating a presence of an uplink grant for the PUSCH in the UpPTS, in the DCI (See Takeda Background; Summary; [0062] – determining uplink scheduling for PUSCH based on DCI),4 based at least in part on: 
	a state of an information field included in the DCI (See Takeda [0062] – using DCI for uplink scheduling (i.e. “state of” DCI includes scheduling information for uplink transmission)), a masking of a5 control channel including the DCI with a predetermined cyclic redundancy check (CRC)6 mask, an association of the uplink grant with a predetermined decoding candidate, a size of7 the DCI, the second subframe in which the DCI is received (See Chen [0031]), a DCI format, or a 8combination thereof.

Claim 26, Takeda discloses an apparatus for wireless communication at a user equipment (UE) (See Takeda Background; Summary), 2comprising:  
	3a processor (See Takeda Background; Summary – UE’s have processors); and
	4memory in electronic communication with the processor (See Takeda Background; Summary – UE’s have memory that communicates with processors);  5the processor and the memory configured to:
	Receive downlink control information (DCI) during a transmission time interval (TTI), the DCI comprising an uplink index value identifying resources (See Takeda Background; Summary; [0062], [0136], [0224] – receiving scheduling information (i.e. resources [0136]) for PUSCH (uplink) which can be in the form of an index value [0224]) for transmitting a physical uplink shared channel (PUSCH) in an uplink pilot time slot (UpPTS) of a first subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	determine a timing between receiving 6the DCI (See Takeda [0063] - transmits/receives the shortened TTI after the elapse of a predetermined period of time (e.g., the integral multiple of the TTI length or the integer of the subframe length) and transmitting the PUSCH on the UpPTS in accordance with the uplink index value (See Takeda Background; Summary; [0062], [0224] – determining to receive scheduling information (which can be an index value [0224]) for PUSCH in TTIs (i.e. downlink control information)), wherein the timing is based at least in part on a 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs); and
See Takeda Background; Summary; [0063], [0147]-[0151], [0224] – transmitting PUSCH in UpPTS with UCI based on scheduling information (which can be an index value [0224]) received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe in which the DCI is received, as taught in Chen. One is motivated as such in order to provide more resource usage flexibility and efficiency (See Chen Background).

	RE Claim 27, Takeda, modified by Chen, discloses an apparatus, as set forth in claim 26 above, wherein the capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration).	

Claim 28, Takeda, modified by Chen, discloses an apparatus, as set forth in claim 27 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 29, Takeda discloses an apparatus for wireless communication at a network device (See Takeda Background; Summary), comprising: 
	3a processor (See Takeda Background; Summary – base stations have processors); and
	4memory in electronic communication with the processor (See Takeda Background; Summary – base stations have processors);  5the processor and the memory configured to:
	6determine whether to schedule a transmission of a physical 7uplink shared channel (PUSCH) to be transmitted in an uplink pilot time slot 8(UpPTS) of a subframe (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS);
	9transmit, to a user equipment (UE), downlink control information (DCI) that includes an uplink index value (See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) indicating a set of resources (See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) and a timing of a transmission time interval (TTI) See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the timing of the TTI being 12based at least in part on a capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs);
	13transmit, during the TTI, the scheduling information for the 14PUSCH in the UpPTS (See Takeda Background; Summary; [0062], [0224] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
	15receive the PUSCH in the UpPTS based at least in part on the 16scheduling information  (See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on scheduling information received in DCIs).
	Takeda does not specifically disclose wherein the timing is based at least in part on a second subframe in which the DCI is received.
	However, Chen teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Chen Background) is based at least in part on a second subframe in which the DCI is received (See Chen [0031] - For example, the transmission timing rule could be that if group DCI transmits in subframe n, then the triggered UE should transmit in the UpPTS after the DL partial subframe in subframe n+k, k>=4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based at least in part on a second subframe See Chen Background).

	RE Claim 30, Takeda, modified by Chen, discloses an apparatus, as set forth in claim 29 above, wherein the capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration).	

Claims 4-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Nogami et al. (US# 2017/0273071 hereinafter referred to as Nogami).

	RE Claim 4, Takeda, modified by Chen, discloses a method, as set forth in claim 3 above, further comprising 2determining the UE is not capable of latency reduction (See Takeda Background; Summary; [0062] – UE supporting normal TTIs).
	Takeda, modified by Chen, does not specifically disclose 
	3determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction, and wherein the timing comprises a leading boundary occurring at least 63.5 subframes prior to the UpPTS.
	However, Nogami teaches of determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction (See Nogami FIG 9; [0128] – determining normal TTI), and wherein the timing comprises a leading boundary See Nogami FIG 9; [0128] – i.e. 4 subframe boundary for normal TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising determining the timing is based at least in part on determining that the UE is not capable of latency 5reduction, and wherein the timing comprises a leading boundary occurring at least 63.5 subframes prior to the UpPTS, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

	RE Claim 5, Takeda, modified by Chen, discloses a method, as set forth in claim 3 above.
	Takeda, modified by Chen, does not specifically disclose
	determining that the capability of the UE comprises the scheduling timing reduction capability; and
Attorney Docket No. PQ794.01.01 (81679.4479)Qualcomm Ref. No. 164041C154	wherein 4determining the timing is based at least in part on determining that the capability of the UE comprises the 6scheduling timing reduction capability, and wherein the timing comprises a leading 7boundary occurring at least two subframes prior to the UpPTS.
	However, Nogami teaches of determining that the capability of the UE comprises the scheduling timing reduction capability (See Nogami [0133], [0284]-[0287] – determining if shortened PDCCH is to be used (i.e. for scheduling UE)), wherein 4determining the timing is based at least in part on determining that the capability of the See Nogami [0133], [0284]-[0287] – if shortened PDCCH is to be used (i.e. for scheduling UE), timing of subsequent transmissions are based on shortened PDCCH ), and wherein the timing comprises a leading 7boundary occurring at least two subframes prior to the UpPTS (See Nogami [0284]-[0287] – i.e. 2 subframe boundary for shortened TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising determining that the capability of the UE comprises the scheduling time reduction capability; andAttorney Docket No. PQ794.01.01 (81679.4479)Qualcomm Ref. No. 164041C154 4determining the timing is based at least in part on determining that the capability of the UE comprises the 6scheduling time reduction capability, and wherein the timing comprises a leading 7boundary occurring at least two subframes prior to the UpPTS, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

	RE Claim 6, Takeda, modified by Chen, discloses a method, as set forth in claim 3 above, further comprising determining that the capability of the UE comprises the TTI duration reduction 3capability (See Takeda Background; Summary; [0062] – UE supporting shortened TTIs).
	Takeda, modified by Chen, does not specifically disclose 4determining the timing is based at least in part on determining that the capability of the UE comprises the 6TTI duration reduction capability, wherein the timing comprises a leading 7boundary occuring at least 2.5 subframes prior to the UpPTS.
See Nogami FIG 9; [0128] – determining shortened TTI), and wherein the timing comprises a leading 7boundary occuring at least 2.5 subframes prior to the UpPTS (See Nogami [0289] – i.e. 3 subframe boundary for shortened TTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising determining the timing of the TTI is based at least in part on determining that the capability of the UE comprises the 6TTI duration reduction capability, wherein the timing comprises a leading 7boundary occuring at least 2.5 subframes prior to the UpPTS, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

	RE Claim 18, Takeda, modified by Chen, discloses a method, as set forth in claim 17 above. Takeda, modified by Chen, does not specifically disclose wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof.
	However, Nogami teaches of wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS (See Nogami FIG 9; [0128] – i.e. 4 subframe boundary for normal TTI), a leading boundary occurring at least 4two See Nogami [0284]-[0287] – i.e. 2 subframe boundary for shortened TTI), a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS (See Nogami [0289] – i.e. 3 subframe boundary for shortened TTI), or a combination thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, wherein the timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Yao et al. (US# 2017/0317790 hereinafter referred to as Yao).

	RE Claim 7, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above.

	However, Yao teaches of separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Yao [0070]-[0072] – HARQ for PUSCH in UpPTS handled differently than HARQ for PUSCH for normal/legacy cases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Yao. One is motivated as such in order to better handle HARQ in special subframes (See Yao Background; Summary).

	RE Claim 19, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Chen, does not specifically disclose separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Yao teaches of separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH See Yao [0070]-[0072] – HARQ for PUSCH in UpPTS handled differently than HARQ for PUSCH for normal/legacy cases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Yao. One is motivated as such in order to better handle HARQ in special subframes (See Yao Background; Summary).

Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Skov et al. (US# 2015/0103704 hereinafter referred to as Skov).

	RE Claim 9, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above.
	Takeda, modified by Chen, does not specifically disclose asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Skov teaches of asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH See Skov [0042], [0049] – asynchronous HARQ for PUSCH (which can be in UpPTS)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Skov. One is motivated as such in order to better determine UL resources (See Skov [0049]).

	RE Claim 21, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Chen, does not specifically disclose asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Skov teaches of asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Skov [0042], [0049] – asynchronous HARQ for PUSCH (which can be in UpPTS)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Chen, comprising asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink See Skov [0049]).

Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Takeda et al. (US# 2013/0343313 hereinafter referred to as Takeda ‘313).

	RE Claim 12, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above, comprising receiving downlink control information (DCI) (See Takeda [0062]-[0063] – receiving DCI).
	Takeda, modified by Chen, does not specifically disclose 3 
	determining a size of the DCI; and
4	identifying, within the DCI, at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the6 size of the DCI.
	However, Takeda ‘313 teaches of 
	determining a size of the DCI (See Takeda ‘313 [0018], [0143] – determining DCI size (i.e. extended)); and
4	identifying, within the DCI, at least one decoding candidate for an uplink grant 5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the 6size of the DCI (See Takeda ‘313 [0018], [0143] – performing blind decoding of DCI for uplink scheduling information based on extended size).

4	identifying, within the DCI, at least one decoding candidate for an uplink grant 5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the 6 size of the DCI, as taught in Takeda ‘313. One is motivated as such in order to reduce the number of blind decodings that need to take place (See Takeda ‘313 Background; [0010]-[0019]).

	RE Claim 24, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above, comprising transmitting downlink control information (DCI) (See Takeda [0062]-[0063] – transmitting DCI).
	Takeda, modified by Chen, does not specifically disclose 3 
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on a size of the DCI.
	However, Takeda ‘313 teaches of 
	determining a size of the DCI (See Takeda ‘313 [0018], [0143] – determining DCI size (i.e. extended)); and
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on a size of the DCI (See Takeda ‘313 [0018], [0143] – performing blind decoding of DCI for uplink scheduling information based on extended size).

4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the6 size of the DCI, as taught in Takeda ‘313. One is motivated as such in order to reduce the number of blind decodings that need to take place (See Takeda ‘313 Background; [0010]-[0019]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# 2017/0331606 hereinafter referred to as Chen) and Deng et al. (US# 2013/0324182 hereinafter referred to as Deng).

	RE Claim 13, Takeda, modified by Chen, discloses a method, as set forth in claim 1 above. Takeda, modified by Chen, does not specifically disclose identifying a first power control parameter for a transmission time interval3 (TTI); and 4
	determining a second power control parameter for the PUSCH in the UpPTS 5 based at least in part on the first power control parameter for the TTI. 1 
	However, Deng teaches of identifying a first power control parameter for a transmission time interval3 (TTI) (See Deng [0061], [0079]-[0080] – PUCCH assigned power control first); and 4
See Deng [0061], [0079]-[0080] – PUCCH assigned power control first then remainder is assigned to PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen, comprising identifying a first power control parameter for a transmission time interval3 (TTI); and 4
	determining a second power control parameter for the PUSCH in the UpPTS 5 based at least in part on the first power control parameter for the TTI, as taught in Deng. One is motivated as such in order to better handle power control and resource allocation when performing multiple transmissions in parallel or cross link transmissions (See Deng Background; Summary). 1

	RE Claim 14, Takeda, modified by Chen and Deng, discloses a method, as set forth in claim 13 above, wherein the second power control parameter2 is determined based at least in part on: a semi-static relationship between the first power 3control parameter and the second power control parameter, or a variable structure of the PUSCH in 4the UpPTS (See Deng [0095] – semi-static relationship).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Chen et al. (US# .

	RE Claim 25, Takeda, modified by Chen, discloses a method, as set forth in claim 15 above. 
	Takeda, modified by Chen, does not specifically disclose receiving a random access preamble; and 3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble. 1 
	However, Aiba teaches of receiving a random access preamble (See Aiba [0048], [0080], [0111] – receiving random access preamble); and 
	3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble (See Aiba [0048], [0080], [0111] – random access response scheduling PUSCH (in UpPTS)). 1 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Chen, comprising receiving a random access preamble; and 3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble, as taught in Aiba. One is motivated as such in order to improve efficiency when transmitting based on scheduling from a base station (See Aiba [0010]-[0018]).

Response to Arguments
01/06/2021 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach “an uplink index value identifying resources”, the Examiner respectfully disagrees. Takeda ‘676 teaches of receiving DCI comprising uplink resource (i.e. resources [0136]) scheduling information which can be in the form of an index value [0224].
	Regarding Applicant's arguments that the cited references do not teach the elements of dependent claim 5, specifically, that Nogami does not specifically disclose “determining the timing ‘based at least in part on determining that the capability of the UE comprises a scheduling reduction capability’”, the Examiner respectfully disagrees. Nogami teaches of determining if shortened PDCCH is to be used ([0133] – i.e. the capability of the UE can support shortened PDCCH which is a shortened scheduling timing) which results in determining the timing based on the shortened scheduling timing as the DL and UL transmissions are all based off of the number of TTIs being used (See Nogami [0133], [0284]-[0287]). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. (US# 2018/0270848).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVE R YOUNG/Primary Examiner, Art Unit 2477